Citation Nr: 0514098	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  99-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for service connection 
for endometriosis.

2.  Entitlement to an increased evaluation for major 
depression, currently rated as 50 percent disabling.

3.  Entitlement to an increased evaluation for bilateral 
salpingoplasty and left oophorectomy, currently rated as 10 
percent disabling.

4.  Entitlement to a temporary total disability rating due to 
VA treatment in October 1996 under the provisions of 
38 C.F.R. § 4.29, 4.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from December 1978 
to September 1983.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO).  

The veteran testified before the undersigned member of the 
Board at a videoconference hearing in October 2004, and a 
transcript of the hearing has been added to the record.  

Service connection for endometriosis was originally denied by 
rating decision in May 1990.  However, because a June 1990 VA 
letter to the veteran did not mention the denial, there is no 
evidence that the veteran was timely notified of the denial.  
Consequently, the issue of entitlement to service connection 
for endometriosis was a pending claim until an attempt to 
reopen the issue of entitlement for service connection for 
endometriosis was denied by rating decision in July 1998.  
See 38 C.F.R. § 3.160 (2004).  The veteran filed a timely 
notice of disagreement.  A June 2004 Statement of the Case 
continued to deny the claim, and a timely appeal was received 
by VA in July 2004.  

An April 2002 VA Form 21-4138, Statement In Support Of Claim, 
raises the issues of entitlement to service connection for 
osteoarthritis of multiple joints, an "adjunct condition" 
due to hysterectomy, and a total disability rating based on 
individual unemployability due to service-connected 
disability.  According to a July 2004 statement from the 
veteran's representative, the veteran was also raising the 
issues of entitlement to service connection for residuals of 
a hysterectomy and for osteoporosis due to the hysterectomy.  
Since those issues have not been adjudicated by the RO, they 
are referred to the RO for adjudication.

The issue of entitlement to service connection for post-
traumatic stress disorder was not part of the veteran's July 
2004 substantive appeal and, as noted on behalf of the 
veteran in July 2004, is no longer on appeal. 

The issues listed on the title page are remanded to the RO 
via the Appeals Management Center in Washington, DC.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, although VA sent a letter to the veteran in 
March 2004 discussing the requirements of the VCAA, the 
letter referred to the evidence needed to substantiate claims 
for increased ratings and service connection but did not 
mention the evidence needed to substantiate a claim for a 
temporary total disability rating based on hospitalization 
and convalescence under the provisions of 38 C.F.R. § 4.29, 
4.30 (2004).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Federal Circuit that 
VA has not fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, the Board is no 
longer in a position to remedy the procedural deficiency on 
its own.  

Additionally, as noted above with respect to the claim for 
service connection for endometriosis, the RO has only 
considered the issue as a claim to reopen.  However, this 
claim should be considered by the RO on a de novo basis prior 
to any further action by the Board.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994); see also Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Moreover, although there are private medical findings in 
February 1984 of proliferative endometrium and findings in 
February 1985 suggestive of endometriosis, as well as 
subsequent diagnoses of endometriosis, there is no medical 
nexus opinion on file on whether the veteran currently has 
endometriosis and, if so, whether it is causally related to 
service, as is now called for by the VCAA.  

The Board also notes that the veteran testified at her 
October 2004 videoconference hearing that manifestations of 
her service-connected major depression had increased in 
severity over the years.  A VA compensation evaluation has 
not been conducted for either the veteran's service-connected 
depression or her service-connected bilateral salpingoplasty 
and left oophorectomy since 1999.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159.  

Accordingly, the case is remanded for the following actions:

1.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to her claims for service connection for 
endometriosis, for increased ratings for 
major depression and bilateral 
salpingoplasty and left oophorectomy, 
and for a temporary total disability 
rating based on hospitalization and 
convalescence in October 1996 since May 
2004.  After obtaining any necessary 
authorization from the veteran for the 
release of any private medical records, 
the RO must obtain and associate with 
the file all records that are not 
currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it must inform the veteran 
and her representative of this and 
request them to provide a copy of the 
outstanding medical records if possible.

3.  Thereafter, the RO must arrange for 
examination of the veteran by a health 
care provider with appropriate expertise 
to determine whether the veteran 
currently has endometriosis and, if so, 
its etiology.  The examiner must also 
determine the current nature and severity 
of the veteran's service-connected 
bilateral salpingoplasty and left 
oophorectomy.  The claims folders must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished; and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post service 
medical evidence of record, whether the 
veteran currently has endometriosis that 
was caused or aggravated by her military 
service.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the examination 
report.  The rationale for all opinions 
expressed must be provided.  The examiner 
must comment on whether the veteran 
requires treatment for any symptoms found 
with regard to her bilateral 
salpingoplasty and left oophorectomy.  
The report prepared must be typed.

4.  The veteran must also be afforded an 
appropriate VA examination to determine the 
current severity of her service-connected 
major depression.  The veteran's VA claims 
folders must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected depression.  If possible, 
any nonservice-connected symptomatology must 
be distinguished from symptomatology due to 
major depression.  The examiner must assign a 
numerical code under the Global Assessment of 
Functioning Scale provided in the Diagnostic 
and Statistical Manual for Mental Disorders 
and the definition of the numerical code 
assigned must be included.  The examiner must 
report the veteran's occupational and social 
impairment, to include deficiencies in work, 
school, family relations, judgment, thinking, 
or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere 
with routine activities; speech that is 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately, and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances 
(including work or a worklike setting); or 
the inability to establish and maintain 
effective relationships.  The examiner must 
also report whether there is gross impairment 
in the veteran's thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
herself or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; or memory 
loss for names of her close relatives, her 
own occupation, or her own name.  The 
examiner must provide an opinion as to the 
extent the veteran's service-connected major 
depression interferes with her ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for any 
opinions and conclusions expressed must be 
included in the examination report.  The 
report prepared must be typed.

5.  The RO must notify the veteran that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO must review the 
claims folder and ensure that all VCAA 
notice and duty to assist obligations 
with regard to the issues on appeal have 
been satisfied.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The veteran must be specifically 
told of the information or evidence she 
needs to submit to substantiate her claim 
for a temporary total disability rating 
based on hospitalization and 
convalescence under 38 C.F.R. § 4.29, 
4.30.

7.  After the above has been completed, the 
RO must adjudicate the claim for service 
connection for endometriosis and readjudicate 
the other claims on appeal, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If any of the benefits 
sought on appeal remains denied, the veteran 
must be provided a Statement of the Case 
and/or Supplemental Statement of the Case, 
depending on the issue or issues still on 
appeal.  The veteran and her representative 
must then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


